Title: To George Washington from Brigadier General Charles Scott, 12 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] October 12th <177>8.
          
          I this moment Recd a letter from Majr Lee who I sent Yesterday to Learn with Certainty Whether the enemy had Actually Imbarked. For Your Excellencys better Information I Inclose his Letter. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        